NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 PETAR DONCHEV BAKALOV,                            No.     14-71856

              Petitioner,                          Agency No. A096-355-758

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Petar Donchev Bakalov, a native and citizen of Bulgaria, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his fourth motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Bakalov’s fourth motion to

reopen where it was filed nine years after his order of removal became final, see 8

C.F.R. § 1003.2(c)(2), and Bakalov failed to establish he qualified for an exception

to the time and number limitations for filing a motion to reopen, see 8 C.F.R.

§1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008). We

reject Bakalov’s contention that the BIA did not consider and assess the relevant

evidence. See Najmabadi, 597 F.3d at 990 (BIA adequately considered the

evidence and sufficiently announced its decision).

      We deny Bakalov’s request for fees and decline to consider Bakalov’s due

process claim. See Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (“Issues

raised for the first time in the reply brief are waived.”).

          PETITION FOR REVIEW DENIED.




                                            2                                14-71856